         Case 1:18-cv-08049-RA Document 42 Filed 11/05/18 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          x
CITY OF WESTLAND POLICE AND FIRE :            Civil Action No. 1:18-cv-08049-RA
RETIREMENT SYSTEM, Individually and on :
Behalf of All Others Similarly Situated,  :   CLASS ACTION
                                          :
                              Plaintiff,  :
                                          :
       vs.                                :
                                          :
PHILIP MORRIS INTERNATIONAL INC., :
ANDRÉ CALANTZOPOULOS, MARTIN G. :
KING and JACEK OLCZAK,                    :
                                          :
                              Defendants.
                                          :
                                          :
WAYNE GILCHRIST Individually and on       :   Civil Action No. 1:18-CV-09856-RA
Behalf of All Others Similarly Situated,  :
                                              CLASS ACTION
                                          :
                              Plaintiff,
                                          :
       vs.                                :
                                          :
PHILIP MORRIS INTERNATIONAL INC., :
ANDRÉ CALANTZOPOULOS, MARTIN G. :
KING and JACEK OLCZAK,                    :
                                          :
                              Defendants. :
                                          :
                                          x

      TEAMSTERS LOCAL 710 PENSION FUND’S NOTICE OF MOTION FOR
CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND
                 APPROVAL OF SELECTION OF COUNSEL
          Case 1:18-cv-08049-RA Document 42 Filed 11/05/18 Page 2 of 4




TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that class member and proposed lead plaintiff Teamsters Local

710 Pension Fund (the “Pension Fund”), will move this Court, on a date and at such time as may be

designated by the Court, in Courtroom 1506 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, NY 10007, for an order: (1) consolidating City of Westland Police and

Fire Retirement System v. Philip Morris International Inc., et al., No. 1:18-cv-08049-RA and

Gilchrist v. Philip Morris International Inc., et al., No. 1:18-cv-09856-RA; (2) appointing the

Pension Fund as lead plaintiff pursuant to the Private Securities Litigation Reform Act of 1995

(“PSLRA”), 15 U.S.C. §78u-4, et seq.; and (3) approving the Pension Fund’s selection of Robbins

Geller Rudman & Dowd LLP as lead counsel for the proposed class. In support of this Motion, the

Pension Fund submits the accompanying Memorandum of Law, the Declaration of David A.

Rosenfeld, and a [Proposed] Order.

DATED: November 5, 2018                     ROBBINS GELLER RUDMAN &
                                             DOWD LLP
                                            SAMUEL H. RUDMAN
                                            DAVID A. ROSENFELD
                                            VINCENT M. SERRA
                                            ROBERT D. GERSON


                                                          /s/ David A. Rosenfeld
                                                         DAVID A. ROSENFELD

                                            58 South Service Road, Suite 200
                                            Melville, NY 11747
                                            Telephone: 631/367-7100
                                            631/367-1173 (fax)
                                            srudman@rgrdlaw.com
                                            drosenfeld@rgrdlaw.com
                                            vserra@rgrdlaw.com
                                            rgerson@rgrdlaw.com
Case 1:18-cv-08049-RA Document 42 Filed 11/05/18 Page 3 of 4




                           ROBBINS GELLER RUDMAN &
                             DOWD LLP
                           DANIELLE S. MYERS
                           MICHAEL ALBERT
                           655 West Broadway, Suite 1900
                           San Diego, CA 92101-8498
                           Telephone: 619/231-1058
                           619/231-7423 (fax)
                           dmyers@rgrdlaw.com
                           malbert@rgrdlaw.com

                           [Proposed] Lead Counsel for Plaintiff




                            -2-
          Case 1:18-cv-08049-RA Document 42 Filed 11/05/18 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2018, I caused to be served the Notice of Appearance

upon all counsel of record through filing of these materials with the Court’s Case Management and

Electronic Case Filing System.



                                                             /s/ David A. Rosenfeld
                                                            DAVID A. ROSENFELD

                                                 ROBBINS GELLER RUDMAN
                                                        & DOWD LLP
                                                 58 South Service Road, Suite 200
                                                 Melville, NY 11747
                                                 Telephone: 631/367-7100
                                                 631/367-1173 (fax)
                                                 E-mail: drosenfeld@rgrdlaw.com
